Citation Nr: 1534537	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-04 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The November 2010 rating decision granted service connection for posttraumatic stress disorder (PTSD), assigned a 30 percent disability evaluation, and denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the assigned evaluation and the denial of TDIU to the Board.  In a July 2014 decision, the Board denied both issues.

The Veteran appealed the July 2014 Board decision as to the denial of entitlement to a TDIU to the U.S. Court of Appeals for Veterans Claims (Court).  In accordance with a Joint Motion for Partial Remand (JMPR), the Court remanded the issue of entitlement to a TDIU.

According to the JMPR, the July 2014 Board decision failed to provide an adequate statement of reasons and bases.  Specifically, the JMPR stated that the Board failed to consider the aggregate effects of the Veteran's multiple service-connected disabilities in its analysis.  Instead, the Board considered only the effects of PTSD on the Veteran's employability.  The JMPR noted that the Veteran was awarded a TDIU related to the Veteran's service-connected coronary artery disease effective April 20, 2011.  Thus, Board error relates only to the period prior to that time.  The JMPR directed that any adjudication of the Veteran's entitlement to a TDIU must include consideration and discussion of his education, training, and work experience.

The Veteran requested a hearing before the Board, but withdrew that request in March 2013.  As such, the Veteran has waived his right to a hearing before the Board.

In July 2015, the Veteran submitted a waiver of the Veteran's right to have additional evidence initially considered by the RO.  Accordingly, the Board may proceed with adjudication on the merits.  See 38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2014).  Specifically, the July 2010 VA PTSD examination report notes that the Veteran recently obtained benefits from the Social Security Administration (SSA).  The documents pertaining to these benefits and the application therefor have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The claim, therefore, must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant medical or occupational records for the period prior to April 20, 2011.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




